UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-14145 NEFF CORP. (Exact name of registrant as specified in its charter) Delaware 65-0626400 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3750 N.W. 87th Avenue, Suite 400 Miami, Florida 33178 (Zip Code) (Address of principal executive offices) (305) 513-3350 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There is no established public trading market for any of the common stock of the registrant.As of August 8, 2008, all of the outstanding common stock of the registrant was owned by Neff Holdings Corp. NEFF CORP. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2008 INDEX Page Number PART I—FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of June 30, 2008 and December 31, 2007 3 Unaudited Condensed Consolidated Statements of Operations for the three months ended June 30, 2008 (Successor), the period June 1, 2007 to June 30, 2007 (Successor) and for the period April 1, 2007 to May 31, 2007 (Predecessor) 4 Unaudited Condensed Consolidated Statements of Operations for the six months ended June 30, 2008 (Successor), the period June 1, 2007 to June 30, 2007 (Successor) and for the period January 1, 2007 to May 31, 2007 (Predecessor) 5 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2008 (Successor), the period June 1, 2007 to June 30, 2007 (Successor) and for the period January 1, 2007 to May 31, 2007 (Predecessor) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Resultsof Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item 4T. Controls and Procedures 40 PART II—OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 41 Item 4. Submission of Matters to a Vote of Security Holders 41 Item 5. Other Information 41 Item 6. Exhibits 41 Signatures 42 2 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June 30, 2008 December 31, 2007 ASSETS Cash and cash equivalents $ 57 $ 366 Accounts receivable, net of allowance for doubtful accounts of $1,647 in 2008 and $1,614 in 2007 41,504 49,093 Inventories 1,364 1,502 Rental equipment, net 315,368 338,226 Property and equipment, net 27,789 27,219 Prepaid expenses and other assets 20,817 21,242 Goodwill 329,710 329,710 Intangible assets, net 115,794 129,792 Total assets $ 852,403 $ 897,150 LIABILITIES AND STOCKHOLDER’S EQUITY Liabilities Accounts payable $ 3,396 $ 4,558 Accrued expenses and other liabilities 38,329 38,834 Credit facility 181,500 190,000 Second lien facility 290,000 290,000 10% senior notes 230,000 230,000 Deferred tax liability, net 14,745 28,721 Total liabilities 757,970 782,113 Stockholder’s equity Class A Common Stock; $.01 par value; 25,000 shares authorized; 1,000 shares issued and outstanding 1 1 Additional paid-in capital 203,416 202,474 Accumulated deficit (99,837 ) (77,880 ) Accumulated other comprehensive loss, net of tax (9,147 ) (9,558 ) Total stockholder’s equity 94,433 115,037 Total liabilities and stockholder’s equity $ 852,403 $ 897,150 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) Successor Successor Predecessor For the Three Months Ended June 30, 2008 Period June1,2007 to June 30,2007 Period April1,2007 to May31,2007 Revenues Rental revenues $ 60,468 $ 23,236 $ 45,797 Equipment sales 7,999 1,749 5,974 Parts and service 3,548 1,161 2,465 Total revenues 72,015 26,146 54,236 Cost of revenues Cost of equipment sold 6,142 1,560 4,227 Depreciation of rental equipment 16,220 6,000 10,080 Maintenance of rental equipment 18,147 6,056 12,748 Cost of parts and service 2,292 728 1,550 Total cost of revenues 42,801 14,344 28,605 Gross profit 29,214 11,802 25,631 Other operating expenses Selling, general and administrative expenses 19,564 5,877 17,518 Transaction-related operating costs - - 7,283 Other depreciation and amortization 9,244 2,207 1,195 Total other operating expenses 28,808 8,084 25,996 Income (loss) from operations 406 3,718 (365 ) Other expenses Interest expense (including related party interest of $1,781 for April 1, 2007to May 31, 2007) 15,025 5,649 8,441 Transaction-related financing costs - - 57,745 Amortization of debt issue costs 495 1,516 364 Total other expenses 15,520 7,165 66,550 Lossbefore income taxes (15,114 ) (3,447 ) (66,915 ) Benefit from income taxes 5,871 1,377 23,848 Net loss $ (9,243 ) $ (2,070 ) $ (43,067 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) Successor Successor Predecessor For the Six Months Ended June 30, 2008 Period June1,2007 to June 30,2007 Period January1,2007 to May31,2007 Revenues Rental revenues $ 116,552 $ 23,236 $ 108,149 Equipment sales 17,378 1,749 20,573 Parts and service 6,887 1,161 5,936 Total revenues 140,817 26,146 134,658 Cost of revenues Cost of equipment sold 13,729 1,560 14,289 Depreciation of rental equipment 34,452 6,000 25,211 Maintenance of rental equipment 34,876 6,056 30,218 Cost of parts and service 4,386 728 3,704 Total cost of revenues 87,443 14,344 73,422 Gross profit 53,374 11,802 61,236 Other operating expenses Selling, general and administrative expenses 39,314 5,877 36,475 Transaction-related operating costs - - 7,283 Other depreciation and amortization 18,871 2,207 2,949 Total other operating expenses 58,185 8,084 46,707 (Loss) income from operations (4,811 ) 3,718 14,529 Other expenses Interest expense (including related party interest of $4,450 for January 1, 2007 to May 31, 2007) 30,027 5,649 21,068 Transaction-related financing costs - - 57,745 Amortization of debt issue costs 979 1,516 900 Total other expenses 31,006 7,165 79,713 Loss before income taxes (35,817 ) (3,447 ) (65,184 ) Benefit from income taxes 13,860 1,377 23,131 Net loss $ (21,957 ) $ (2,070 ) $ (42,053 ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Successor Successor Predecessor For the Six Months Ended June 30, 2008 Period June 1, 2007 to June 30, 2007 Period January 1, 2007 to May 31, 2007 Cash Flows from Operating Activities Net loss $ (21,957 ) $ (2,070 ) $ (42,053 ) Adjustments to reconcile net lossto net cash provided by (used in) operating activities: Depreciation 39,325 6,677 28,160 Amortization of debt issue costs 979 1,516 900 Amortization of intangibles 13,998 1,530 - Gain on sale of equipment (3,649 ) (189 ) (6,284 ) Provision for (recovery on) bad debt 843 (254 ) 558 Stock compensation expense 942 - 4,923 Deferred income taxes (14,239 ) (1,377 ) (23,131 ) Transaction-related costs - - 65,028 Changes in operating assets and liabilities: Accounts receivable 6,746 (1,047 ) 4,749 Inventories and other assets (416 ) (1,867 ) 729 Accounts payable and accrued expenses (956 ) (3,504 ) 22,721 Net cash provided by (used in) operating activities 21,616 (585 ) 56,300 Cash Flows from Investing Activities Purchases of rental equipment (25,360 ) (3,685 ) (61,512 ) Proceeds from sale of equipment 17,378 1,749 20,573 Purchases of property and equipment (5,443 ) (107 ) (10,613 ) Acquisition of the Company by the sponsor - (371,907 ) - Net cash used in investing activities (13,425 ) (373,950 ) (51,552 ) Cash Flows from Financing Activities Repayments under predecessor credit facility - (158,750 ) (4,750 ) Net (repayments) borrowings under successor credit facility (8,500 ) 211,000 - Proceeds from second lien facility - 290,000 - Proceeds from 10% senior notes - 230,000 - Repayment of 11¼% second priority senior secured notes - (245,000 ) - Repayment of 13% senior subordinated notes - (80,000 ) - Proceeds from issuance of new Class A common stock - 191,000 - Payment of tender premiums - (42,600 ) - Debt issue costs - (19,640 ) - Net cash (used in) provided byfinancing activities (8,500 ) 376,010 (4,750 ) Net (decrease)increase in cash and cash equivalents (309 ) 1,475 (2 ) Cash and cash equivalents, beginning of period 366 156 158 Cash and cash equivalents, end of period $ 57 $ 1,631 $ 156 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 NEFF CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION Neff Corp. and its wholly-owned subsidiaries (“Neff” or the “Company”) own and operate equipment rental locations throughout the southern and western regions of the United States. The Company also sells used equipment, parts and merchandise and provides ongoing repair and maintenance services. As a result of the acquisition of the Company discussed in Note 2, the Company is referred to as the “Predecessor” for periods prior to June 1, 2007 and as the “Successor” for periods since June 1, 2007.The Company presents its results for the three and six months ended June 30, 2008 differently than its results for the same period in 2007, due to a change in accounting basis when purchase accounting was applied to the acquisition of the Company.In accordance with purchase accounting, historical carrying values of assets acquired and liabilities assumed are adjusted to fair value, which may yield results that are not comparable on a period to period basis. The condensed consolidated balance sheet as of December 31, 2007 has been derived from the Successor’s audited financial statements.The condensed consolidated interim financial statements as of June 30, 2008 and for the three and six months ended June 30, 2008 (Successor), the period June 1, 2007 to June 30, 2007 (Successor) as well as the periods April 1, 2007 to May 31, 2007 and January 1, 2007 to May 31, 2007 (Predecessor) are unaudited.However, in the Company’s opinion, these unaudited condensed consolidated financial statements reflect all adjustments which are necessary for a fair presentation of its financial position, results of operations and cash flows for the periods presented in accordance with accounting principles generally accepted in the United States of America (“U.S.
